MCCLELLAN, J.
(l) The appellees filed the bill against the appellants to have.declared and enforced a vendor’s lien, sub*154ject to prior mortgage to Annie G. Luttrell on the land. Obviously, the mortgagee is not a necessary party to the cause set forth in, and the relief sought by, this bill. If the court should grant the relief sought, and a sale of the land should be appropriately ordered and effected, the purchaser at the sale would acquire no right or title superior, but subordinate, to the lien of the mortgagee.
(2, 3) It is established in this state that an innocent, bona fide purchaser of land will be protected to the extent pro tanto he pays before notice of a latent equity.—Florence Mach. Co. v. Zeigler, 58 Ala. 221, 224, 225; Craft v. Russell, 67 Ala. 9, 12. Appellees’ vendee, House, sold and conveyed the land to Peters “at and for the sum of $1,000.00, payable as follows: $400.00 at one year after date (about January 1, 1916) ; $400.00 at two years after date; and $200.00 at three years after date.” The bill does not show or admit that Peters was bona fide purchaser for value and without notice. According to the dealing between House and Peters, disclosed by the averments of the bill, Peters had paid or parted with nothing of value at the time the bill was filed, viz., July 5, 1915. Whether Peters executed or assumed irrecable obligations in or about his purchase from House before notice of the equity asserted by appellees is a question not capable of being raised or 'decided at this stage without assuming the existence of allegations not present in this bill.
The court correctly overruled the demurrer.
Affirmed.
Anderson, C. J., and Sayre and Gardner, JJ., concur.